DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendment to the independent claim changes the scope of the invention as a whole. Applicant’s arguments filed 06/03/2022 regarding claim 1 is moot in view of the new ground(s) of rejection, necessitated by applicant's amendment as presented in this Office action.
	Further, in response to applicant’s argument “KAHL fails to teach or suggest a hydrophobic coating…” , it is respectfully pointed out that Kahl reference teaches “the sample chamber comprises a hydrophilic and/or an oleophobic (hydrophobic) layer in a predetermined surface area”, column 1, lines 41-42, as all oleophobic surfaces are also hydrophobic, as cited in https://www.emf-corp.com/optical-coatings/guide-to-hydrophobic-and-oleophobic-coatings/.
	Therefore,  either oleophobic and hydrophobic layer can be used as liquid repellent alternately or in combination.
It is respectfully pointed out that the applied prior art is considered to meet all of applicant’s limitations of claims 5-7 and new claims 8-10 per rejections below. Most responses to arguments are addressed in rejections below.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kahl (US 8,001,857) in view of Walker et al. (US PUB 2004/0257962; herein after “Walker”).	
	
Regarding claim 1, Kahl teaches a method for examining a sample by scanning microscopy (i.e., microscopic examinations, column 1, lines 14-21, “screening”, column 7, lines 30-32), comprising the steps of: using an immersion medium (oil immersion) between a sample carrier or a cover slip (sample chamber) and a microscope objective, said immersion medium wetting the sample carrier or the cover slip (i.e., when oil immersion objectives are used in high-resolution microscopy where then immersion oil wets (wetting) the sample chamber (a base plate 1 and a cover plate 2), column 7, lines 20-35 and 55-57, FIGS. 1 & 3), displacing, for imaging purposes, the microscope objective relatively over the sample carrier or the cover slip (i.e., a wetting that during screening ( imaging) moving along the sample chamber (cover slip), column 7, lines 31-32), and using the sample carrier or cover slip, having a surface facing toward the microscope objective such that the surface repels the immersion medium (i.e., the layer (an oleophobic or hydrophilic layer) can be formed all over one or several sides (a surface facing toward the objective lens) of the base plate and/or the cover plate. In particular in case of an oleophobic layer, oil-immersion objectives for high-resolution microscopy can be advantageously used, column 3, lines 63-66, 31-35 & column 8, lines 7-13, and…an oil-repelling layer can be provided. Such an oleophobic layer (hydrophobic coating) can be applied, for example, spatially separated from a hydrophilic layer or else onto a hydrophilic layer. Such oleophobic layers are in particular advantageous when oil immersion objectives are used, column 7, lines 20-25, 37-38 and 63-65), wherein the surface is hydrophobic or omniphobic (i.e., the sample chamber comprises a hydrophilic and/or an oleophobic (hydrophobic) layer in a predetermined surface area”, column 1, lines 41-42).
Kahl teaches all limitations except for explicit teachings of using the sample carrier or cover slip, having a surface facing toward the microscope objective such that the surface repels the immersion medium the surface is hydrophobic or omniphobic.
However, in a related field of endeavor Walker teaches a hydrophobic or repellent coating 154 is applied to the surface of the recording medium 112 (sample carrier or cover slip) that is in physical contact with the liquid gap 150…and the hydrophobic coating 154 on the recording medium 112 prevents the liquid gap 150 from dispersing as a result of the rotation of the recording medium 112 during the operation of the system 100 (microscope),  para. [0098], FIG. 8(a).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kahl such that surface of the recording medium 112 facing the objective lens 110 and a hydrophobic coating 154 applied to the  surface of the recording medium 112 (FIG. 8(a)) as taught by Walker, for the purpose of preventing the liquid gap from dispersing as a result of the movement of the recording medium (sample carrier or cover slip) during the operation of a microscope system.

Regarding claim 3, Kahl as set forth in claim 1 further teaches the steps of initially applying the sample to a sample carrier (i.e., with sample chambers (sample carrier), a layer on the walls separating the reservoirs can prevent cross-contamination between the reservoirs. Creeping of aqueous media is thus minimized, in cell media (sample), column 7, lines 63-66), and then treating the surface of the sample carrier, which faces the microscope objective during the examination by microscopy, to be repelling (column 7, line 55 to column 8, line 13).

Regarding claim 4, Kahl teaches the sample carrier comprises a Petri dish or a microtiter plate (column 1, lines 12-15).

Regarding claim 5, Kahl as set forth in claim 1 further teaches a sample carrier or cover slip for examining a sample (i.e., microscopic examinations, column 1, lines 14-21, “screening”, column 7, lines 30-32), to be disposed on the sample carrier or under the cover slip, by scanning microscopy (i.e., microscopic examinations, column 1, lines 14-21, “screening”, column 7, lines 20-35 and 55-57, FIGS. 1 & 3), wherein the sample carrier or the cover slip comprises one surface to be disposed toward the objective which surface is hydrophobic or omniphobic (see Abstract and column 1, lines 39-42, 49-58, column 4, lines 15-23, column 7, lines 20-23 and column 8, lines 7-13).
Kahl teaches all limitations except for explicit teachings of the sample carrier or the cover slip comprises one surface to be disposed toward the objective which surface is hydrophobic or omniphobic.
However, in a related field of endeavor Walker teaches a hydrophobic or repellent coating 154 is applied to the surface of the recording medium 112 (sample carrier or cover slip) that is in physical contact with the liquid gap 150…and the hydrophobic coating 154 on the recording medium 112 prevents the liquid gap 150 from dispersing as a result of the rotation of the recording medium 112 during the operation of the system 100 (microscope),  para. [0098], FIG. 8(a).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kahl such that the surface of the recording medium 112 facing the objective lens 110 and a hydrophobic coating 154 applied to the  surface of the recording medium 112 (FIG. 8(a)) as taught by Walker, for the purpose of preventing the liquid gap from dispersing as a result of the movement of the recording medium (sample carrier or cover slip) during the operation of a microscope system.

Regarding claim 7, Kahl teaches a sample carrier that is a Petri dish or a microtiter plate (column 1, lines 12-15).

Regarding claim 11, Kahl as set forth in claim 1 further teaches the steps of initially applying the sample to a sample carrier (sample chamber), placing a cover slip on the sample (column 1, lines 12-15) for covering purposes (i.e., with sample chambers, a layer on the walls (elevations, webs for covering purposes) separating the reservoirs can prevent cross-contamination between the reservoirs. Creeping of aqueous media is thus minimized, in cell media (sample), column 7, lines 63-66), and then treating the surface of the sample carrier or cover slip, which faces the microscope objective during the examination by microscopy, to be repelling (column 7, line 55 to column 8, line 13).

Regarding claim 12, Kahl teaches the immersion medium is an elastomeric material (i.e., the oleophobic layer (as an immersion medium) advantageously has a lower surface tension than that of the immersion medium (oil (elastomer) or water) (column 7, lines 37-39). 
However, Kahl fails explicit teaching of an elastomeric material.
In a related field of endeavor Walker teaches the system preferably includes a liquid gap (immersion medium) that couples the objective lens to the recording medium (sample) in order to maintain a continuous interface between the objective lens and the recording medium (para. [0011])…the liquid gap is composed of a liquid chosen from the group consisting of an index matching oil, a highly fluorinated organic composition (elastomeric material), and water.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kahl such that a liquid gap (immersion medium) chosen from the group consisting of an index matching oil, a highly fluorinated organic composition (elastomeric material) as taught by Walker, for the purpose of preventing the liquid gap from dispersing as a result of the movement of the recording medium (sample carrier or cover slip) during the operation of a microscope system.

Claims 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kahl and Walker, and further in view of Angros (US 6555384, cited in IDS).
	
	Regarding claim 6, Kahl in view of Walker teaches a marking (i.e., a grid or lattice 8) that indicates a repelling side (column 8, lines 49-53).
	Kahl in view of Walker teaches all limitations except for explicit teaching of a marking in cover slip.
	However, in a related field of endeavor Angros teaches the microscope slide may further have a distinct marking surface thereon for writing upon or for attaching a label thereto. FIGS. 2A and 2B show such a slide, designated therein by the general reference numeral 10a. The slide 10a has a marking surface 20 which is a "frosted" portion of the slide 10a (i.e., a portion of the slide 10a which has been etched off or abraded). In an alternative version of such a slide, the marking surface 20 may be an opaque epoxy or painted coating. Other means of forming a marking surface will be apparent to one of ordinary skill in the art (column 4, lines 17-28).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kahl in view of Walker such that the microscope slide may have a distinct marking to identify a repelling surface as taught by Angros, it is therefore beneficial having a border that substantially flush with the surface of the slide or plate and which covers only a portion of the surface of the slide or plate, by making such a plate or slide.

Regarding claim 8, Kahl as set forth in claim 1 and 5 further teaches an applicator for treating a surface of a sample carrier or cover slip for examining a sample (i.e., microscopic examinations, column 1, lines 14-21, “screening”, column 7, lines 30-32), wherein the applicator comprises a dispensing element to be guided over the surface of the sample carrier or cover slip (i.e., in addition to a hydrophilic layer, an oil-repelling layer (hydrophobic) can be provided. Such an oleophobic layer can be applied (via an applicator)…then immersion oil wets the sample chamber (sample carrier), column 7, lines 20-30, also see column 4, lines 15-19) and wetting the surface with a liquid substance forming a hydrophobic or omniphobic coating on the surface of the sample carrier or cover slip (i.e., the sample chamber comprises a hydrophilic and/or an oleophobic (hydrophobic) layer in a predetermined surface area”, column 1, lines 41-42, also see Abstract and column 4, lines 15-23, column 7, lines 20-23 and column 8, lines 7-13).
Kahl teaches all limitations except for explicit teachings of a liquid substance forming a hydrophobic or omniphobic coating on the surface of the sample carrier or cover slip.
However, in a related field of endeavor Walker teaches a hydrophobic or repellent coating 154 is applied to the surface of the recording medium 112 (sample carrier or cover slip) that is in physical contact with the liquid gap 150…and the hydrophobic coating 154 on the recording medium 112 prevents the liquid gap 150 from dispersing as a result of the rotation of the recording medium 112 during the operation of the system 100 (microscope),  para. [0098], FIG. 8(a).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kahl such that surface of the recording medium 112 facing the objective lens 110 and a hydrophobic coating 154 applied to the  surface of the recording medium 112 (FIG. 8(a)) as taught by Walker, for the purpose of preventing the liquid gap from dispersing as a result of the movement of the recording medium (sample carrier or cover slip) during the operation of a microscope system.
Kahl teaches all limitations except for explicit teachings of an applicator comprises a dispensing element to be guided over the surface of the sample carrier or cover slip.
However, in a related field of endeavor Angros teaches the containment border may be applied via a pen, or pen-like device (an applicator), an example of which is shown in FIG. 7. The pen is designated by reference number 50 and comprises a body 52 having a reservoir therein (not shown) which contains a quantity of the liquid coating described elsewhere herein (e.g., polysiloxane). The pen 50 further comprises an applicator end 54, and a cap 56 for inhibiting evaporation of the coating material or drying of the tip 54. The pen 50 or cap 56 may comprise means for clipping, e.g., to a pocket. The applicator end may be a brush, a swab, a rubber tip, or any other device known to one of ordinary skill in the art of applicator pens (column 5, lines 18-29).
Angros further teaches the microscope slide may further have a distinct marking surface thereon for writing upon or for attaching a label thereto. FIGS. 2A and 2B show such a slide, designated therein by the general reference numeral 10a. The slide 10a has a marking surface 20 which is a "frosted" portion of the slide 10a (i.e., a portion of the slide 10a which has been etched off or abraded). In an alternative version of such a slide, the marking surface 20 may be an opaque epoxy or painted coating. Other means of forming a marking surface will be apparent to one of ordinary skill in the art (column 4, lines 17-28).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kahl such that the microscope slide may have a distinct marking to identify a repelling surface using an applicator as taught by Angros, it is therefore beneficial having a surface of the slide or plate and which covers only a portion of the surface (or entire surface) of the slide or plate, by making such a plate or slide.

Regarding claim 9, Kahl in view of Walker fails to teach the dispensing element comprises a roller to be rolled over the surface, wherein the roller is continuously wetted with the liquid substance.
However, in a related field of endeavor Angros teaches the containment border may be applied via a pen, or pen-like device, an example of which is shown in FIG. 7. The pen is designated by reference number 50 and comprises a body 52 having a reservoir therein (not shown) which contains a quantity of the liquid coating described elsewhere herein (e.g., polysiloxane). The pen 50 further comprises an applicator end 54 (tip), and a cap 56 for inhibiting evaporation of the coating material or drying of the tip 54. The pen 50 or cap 56 may comprise means for clipping, e.g., to a pocket. The applicator end may be a brush, a swab, a rubber tip, or any other device (e.g., a  roller) known to one of ordinary skill in the art of applicator pens (column 5, lines 18-29).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kahl such that containment border (coating) may be applied via a pen, or pen-like device (e.g., a roller), as taught by Angros, it is therefore beneficial having a surface of the slide or plate and which covers only a portion of the surface (or entire surface) of the slide or plate.

Regarding claim 10, Kahl in view of Walker fails to teach the dispensing element comprises a felt tip fed from a reservoir holding the liquid substance.
However, in a related field of endeavor Angros teaches the containment border may be applied via a pen, or pen-like device, an example of which is shown in FIG. 7. The pen is designated by reference number 50 and comprises a body 52 having a reservoir therein (not shown) which contains a quantity of the liquid coating described elsewhere herein (e.g., polysiloxane). The pen 50 further comprises an applicator end 54 (tip), and a cap 56 for inhibiting evaporation of the coating material or drying of the tip 54. The pen 50 or cap 56 may comprise means for clipping, e.g., to a pocket. The applicator end may be a brush, a swab, a rubber tip, or any other device (e.g., a  roller) known to one of ordinary skill in the art of applicator pens (column 5, lines 18-29).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kahl such that a body having a reservoir therein which contains a quantity of the liquid coating. The pen 50 further comprises an applicator end (tip), as taught by Angros, it is therefore beneficial having a surface of the slide or plate and which covers only a portion of the surface (or entire surface) of the slide or plate.

		
	Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
August 4, 2022